Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                 PageID.2375      Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 PAUL CHARLES JABLONSKI,

        Plaintiff,                                           Civil Action No. 19-CV-11817

 vs.                                                         HON. BERNARD A. FRIEDMAN

 COMMISSIONER OF
 SOCIAL SECURITY,

       Defendant.
 ____________________________/

             OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
            SUMMARY JUDGMENT AND DENYING DEFENDANT’S MOTION
                          FOR SUMMARY JUDGMENT

                This matter is presently before the Court on cross motions for summary judgment

 [docket entries 13 and 18]. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide these

 motions without a hearing.

                This is a social security disability case. Plaintiff filed for disability insurance

 benefits in November 2011 (Tr. 244), claiming to have been disabled since October 2009 due

 to depression and problems with his back, neck, shoulders, and feet (Tr. 263). His insured status

 expired in September 2013 (Tr. 249). Following a hearing in January 2013 (Tr. 905-38), the

 Administrative Law Judge (“ALJ”) denied plaintiff’s application in March 2013 (Tr. 991-1008)

 on the grounds that, despite his various impairments,1 plaintiff had the residual functional

 capacity (“RFC”) to perform a limited range of light work (Tr. 132). This became defendant’s



        1
          The ALJ found that plaintiff’s severe impairments are “degenerative disc disease of
 the spine; degenerative joint disease of the left shoulder, left hip and left knee; history of
 Chiari malformation with implantation of shunt; obstructive sleep apnea (OSA); carpal
 tunnel syndrome (CTS); depression” (Tr. 127).
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                  PageID.2376       Page 2 of 14



 final decision when the Appeals Council denied plaintiff’s request for review in July 2014 (Tr.

 1009-15).

                Plaintiff filed suit, challenging defendant’s decision on the grounds that it was not

 supported by substantial evidence. In March 2015, the Court granted plaintiff’s motion for

 summary judgment and remanded for further proceedings. See Jablonski v. Comm’r of Soc.

 Sec., No. 14-CV-13776, 2015 WL 1493096 (E.D. Mich. Mar. 31, 2015). The Court identified

 eight errors in the ALJ’s assessment of plaintiff’s RFC2 and remanded with instructions that the

 ALJ make specific findings to correct these errors and that he revise his RFC assessment of

 plaintiff and his hypothetical questions to the vocational expert (“VE”) accordingly.

                The ALJ held a post-remand hearing in September 2015 (Tr. 939-90) and again

 denied plaintiff’s application in January 2016 (Tr. 872-904). This became defendant’s final

 decision in January 2017 when the Appeals Council denied plaintiff’s request for review (Tr.

 858-65). Apparently plaintiff did not receive a copy of that decision, and in May 2019 the

 Appeals Council granted plaintiff’s request for an extension of time to seek judicial review (Tr.

 843-44).

                In his post-remand decision, the ALJ found that plaintiff has the following severe

 impairments:

                tibial neuropathy of the bilateral ankles; degenerative disc disease
                of the lumbar spine with radiculopathy; degenerative disc disease


        2
           The Court found that the ALJ had neglected to make findings, or sufficient findings,
 regarding (1) the side effects of plaintiff’s forty medications, (2) plaintiff’s alleged need to
 take daily naps, (3) plaintiff’s bilateral ankle pain, (4) the pain and numbness in plaintiff’s
 feet, (5) the numbness in plaintiff’s right leg, (6) plaintiff’s bilateral carpal tunnel syndrome,
 (7) plaintiff’s headaches, and (8) plaintiff’s incontinence. See Jablonski, 2015 WL 1493096,
 at *2-6.

                                                  2
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                    PageID.2377        Page 3 of 14



                 of the cervical spine; degenerative joint disease of the left
                 shoulder, left knee, and left hip; osteoarthritis; allergies; bilateral
                 carpal tunnel syndrome; history of Chiari malformation with
                 shunt; obstructive sleep apnea; headaches; benign prostatic
                 hyperplasia; incontinence; chronic kidney disease, stage 2-3;
                 depression; and anxiety.

 (Tr. 878). Despite these impairments, the ALJ found that plaintiff has the RFC to perform a

 limited range of light work; that he could lift up to twenty pounds occasionally and ten pounds

 frequently; that he could stand/walk for six hours per day and sit for six hours per day; that he

 could occasionally push, pull, or use foot controls; that he “could frequently perform handling

 and fingering bilaterally”; that he was limited to simple, routine, repetitive work; and that

 certain other limitations applied (e.g., avoiding vibration, heights, dust, and noise) (Tr. 881-82).

 Based on testimony from a VE, the ALJ concluded that plaintiff was not disabled during the

 relevant period (i.e., from the alleged disability onset date in October 2009 to the expiration of

 his insured status in September 2013) because a person with this RFC, and with plaintiff’s age,

 education, and work experience, could do unskilled, light-level work as an office clerk,

 reception information clerk, or packer (Tr. 895).

                 Having reviewed the ALJ’s decision, the voluminous administrative record, and

 the parties’ briefs, the Court concludes that the ALJ’s decision is not supported by substantial

 evidence3 because, as before, his evaluation of plaintiff’s RFC is flawed, and this flawed RFC


        3
            As this Court noted previously,

                 [u]nder [42 U.S.C.] § 405(g), the issue is whether the ALJ’s
                 decision is supported by substantial evidence, which is defined as
                 “such relevant evidence as a reasonable mind might accept as
                 adequate to support a conclusion.” Consol. Edison Co. v. Nat’l
                 Labor Relations Bd., 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.
                 126 (1938). In making this determination the Court does not

                                                   3
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                  PageID.2378        Page 4 of 14



 evaluation was incorporated in the hypothetical questions used to obtain the VE testimony the

 ALJ adopted in determining that work existed that plaintiff could perform during the relevant

 period.

                The first error concerns the ALJ’s evaluation of plaintiff’s headaches. As the

 Court noted in its last opinion in this matter,

                [p]laintiff testified that he experiences incapacitating migraines six
                to eight times per month (Tr. 170). The ALJ rejected this
                testimony, finding that plaintiff does not experience migraines
                “with such frequency or intensity that he would be unable to fulfill
                the obligations of a fulltime work schedule” (Tr. 134). However,
                the reasons cited by the ALJ do not withstand scrutiny. The ALJ
                noted that plaintiff's “headaches improved over the past several
                years after treatment of increased pressure in his head with VP
                shunt placement” (Tr. 709) and that “in 2010, the claimant had
                also reported that his headaches were significantly improved after
                he received better care for his sleep apnea” (Tr. 129). Nonetheless,
                the fact that plaintiff's headaches improved does not mean he has
                none, and the ALJ did not quantify the frequency, intensity or
                duration of the headaches plaintiff still has.

 Jablonski, 2015 WL 1493096, at *5 (footnotes omitted). The Court ordered that “[o]n remand,

 the ALJ must make more specific findings about plaintiff’s headaches, and include these

 findings in his RFC assessment and in his hypothetical questions to the VE.” Id.

                At the post-remand hearing, plaintiff testified that during the relevant period he




                review the matter de novo, and it may not weigh the evidence or
                make credibility findings. If supported by substantial evidence,
                defendant’s decision must be upheld even if substantial evidence
                would have supported a contrary decision and even if the Court
                may have decided the case differently in the first instance. See
                Engebrecht v. Comm’r of Soc. Sec., 572 F. App’x 392, 396 (6th
                Cir. 2014).

 Jablonski, 2015 WL 1493096, at *1.

                                                   4
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                 PageID.2379       Page 5 of 14



 experienced three to five migraines per month and that each headache “would kind of put me

 out for a few days because I would have to rest or take a shot or just lie down because it was

 incapacitating” (Tr. 949, 957, 973-74). “[U]p to three times a month” plaintiff was injecting

 himself with a migraine medication, Sumatriptan (Tr. 950-51). Plaintiff testified that his

 migraines occurred less frequently (“I might be down to two or three” per month) following his

 shunt revision surgery in 2014 (Tr. 956-57). He indicated that he needs a day or two days to

 recover from a migraine (Tr. 971) and that he must “lay [sic] down most of that day” (Tr. 973).

 Plaintiff also indicated that while he experiences migraines less frequently following the shunt

 revision surgery, the intensity has remained the same, and he is “down one to two days” with

 each headache (Tr. 974). The VE testified that a person is unemployable if he regularly misses

 two or more days of work per month (Tr. 986, 988). The VE at the earlier hearing expressed the

 same opinion (Tr. 937).

                 Contrary to this Court’s instructions, the ALJ did not make any findings regarding

 the frequency, intensity, or duration of plaintiff’s headaches. Rather, the ALJ noted that

 plaintiff has frequently complained of headaches and obtained treatment from various providers,

 including various migraine medications and a headache evaluation at the Cleveland Clinic in

 September 2014 (Tr. 884). The ALJ also noted that in April 2014 plaintiff reported that his

 headaches improved following his shunt revision surgery in February 2014. Id.4


        4
            The ALJ summarized and evaluated the evidence regarding plaintiff’s headaches as
 follows:

                 The claimant testified that . . . [h]e had migraines 3 to 4 times a
                 month. Noise exacerbated his headaches. . . .

                 Prior to the alleged onset date of disability, the claimant had a

                                                 5
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20            PageID.2380       Page 6 of 14




             Chiari I malformation that required a C1 decompression in 2005.
             The claimant also had a shunt implanted in 2006. He had enlarged
             ventricles and subsequently suffered from migraine headaches
             with photophobia, phonophobia, fatigue, and cognitive slowing
             (Exhibits 11F and 23F). The claimant was prescribed Fioricet for
             control of headache pain (Exhibit 8F). In April 2013, the claimant
             reported that his headaches improved once he stopped using the
             medication Diamox upon his neurologist’s advice due to frequent
             urination (Exhibit 16F, p. 16). The claimant’s primary care
             physician characterized his headaches as tension headaches (Ex.
             16F, p. 25). The claimant underwent a neurological consultation
             at Cleveland Clinic on November 26, 2013. He complained that
             his headaches had worsened and that he felt that there was an
             obstruction in his shunt. Physical examination revealed no
             abnormalities. A shunt series and CT scan of the abdomen
             revealed that his shunt had migrated and was coiled around the
             anterior thoracic wall (Exhibit 23F). The claimant returned to the
             Cleveland Clinic on February 28, 2014, for laproscopic shunt
             revision surgery. The claimant was discharged from hospital care
             on March 4, 2014. . . .

             On April 21, 2014, the claimant reported that his headaches had
             improved. A CT scan showed that his shunt revision was stable
             with no fluid accumulation (Exhibit 26F). In May 2014, the
             claimant reported that his headaches had improved overall but
             were still present. He continued to take Fioricet about 5 times a
             week. This medication provided some relief of his headaches. . .
             . Mark Luciano, M.D., Ph.D., a neurologist, noted that the
             claimant’s headaches could be related to weather changes or may
             be from medication overuse (Exhibit 27F). On September 17,
             2014, the claimant presented to Cleveland Clinic for a headache
             evaluation. He reported frontal headaches every 2 to 3 days for
             which he used Imitrex, Vicodin, and Fioricet.            Physical
             examination revealed no positive findings. The claimant was
             offered Botox injections for treatment, as there was no need for
             any additional medications (Exhibit 33F). In June 2015, the
             claimant reported that his headaches had been less frequent with
             the use of Paxil for depression and anxiety (Exhibit 36F, p. 52).

             The District Court order recommended reassessment of the
             claimant’s headaches. The claimant testified that his headaches
             were successfully treated with medications and rest. His headaches

                                             6
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                  PageID.2381       Page 7 of 14



                 At least three errors in the ALJ’s evaluation of plaintiff’s headaches are apparent.

 First, the ALJ disregarded the Court’s remand instructions, which clearly directed him to make

 specific findings as to the frequency, intensity, and duration of plaintiff’s headaches and to

 incorporate these findings in a revised RFC assessment and in revised hypothetical questions

 to the VE. See Jablonski, 2015 WL 1493096, at *5. The ALJ did not do this. Instead, he simply

 summarized the evidence; found that plaintiff’s headaches had improved with medication, rest,

 treatment for his sleep apnea, and shunt revision surgery; and concluded that his headaches

 could be accommodated with a low-stress job that avoids exposure to “excessive noise” (Tr.

 884, 894). These findings are not what the Court’s remand instructions required. As the

 Supreme Court has stated, “[d]eviation from the court’s remand order in the subsequent

 administrative proceedings is itself legal error subject to reversal on further judicial review.”

 Sullivan v. Hudson, 490 U.S. 877, 886 (1989).

                 Second, and more to the point, the ALJ’s failure to make specific findings means

 that he still has not answered the critical question of whether plaintiff’s headaches prevent him

 from working because of the number of days per month they are incapacitating. Plaintiff

 testified at the post-remand hearing that during the relevant period he was experiencing three

 to five migraines per month and that each headache was “very debilitating” and incapacitated

 him for one to two days (Tr. 949-50, 957, 971, 973-74). This testimony, which the ALJ did not

 reject, means that during the relevant period plaintiff’s migraines prevented him from working



                 became less frequent and less severe following shunt revision
                 surgery.

 (Tr. 883-84).


                                                  7
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                  PageID.2382       Page 8 of 14



 between three and ten days per month. At the first hearing, plaintiff testified that because of his

 migraines he would have called in sick six to eight days per month during the relevant period

 (Tr. 170). At both hearings, the VE testified that regularly missing two days of work per month

 is disqualifying.   The ALJ did not explain how plaintiff could work despite such high

 absenteeism.

                Third, substantial evidence does not support the ALJ’s finding that plaintiff’s

 headaches are not disabling because they were “successfully treated” (Tr. 884). The only

 treatment of plaintiff’s migraines that can reasonably be characterized as “successful” in any

 degree is the shunt revision surgery in February 2014. But this surgery took place after

 plaintiff’s insured status had expired (in September 2013), and as the ALJ noted elsewhere in

 his decision, evidence post-dating the date last insured “is . . . not relevant to a finding of

 disability” (Tr. 892). For the same reason, the ALJ’s statement that plaintiff’s “headaches are

 less frequent since the last increase in Paxil” (Tr. 883) is irrelevant, as this refers to a medical

 note from June 2015 (Tr. 1845). There is no evidence in the record to suggest that plaintiff’s

 headaches significantly improved during the relevant time frame, i.e., from October 2009 to

 September 2013. Moreover, the improvement following the shunt revision surgery was that the

 frequency lessened (from three to five per month to two to three), but the intensity remained the

 same (Tr. 974). Even the improved number of migraines is, according to the VE testimony,

 disabling given that plaintiff needs one to two days to recover from each episode.

                The ALJ likewise disregarded the Court’s instructions to make specific findings

 as to the nature and extent of the pain and numbness in plaintiff’s feet and right leg, and to

 incorporate these findings in a revised RFC assessment and in revised hypothetical questions


                                                  8
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                 PageID.2383        Page 9 of 14



 to the VE. See Jablonski, 2015 WL 1493096, at *4. The Court stated:

              [T]he ALJ failed to make findings regarding the nature and extent
              of the pain and numbness plaintiff alleges he experiences in his
              feet. Plaintiff testified he “get[s] shooting pains on occasion in
              both feet” (Tr. 149), but neither the ALJ nor plaintiff's attorney
              inquired further. In his Disability Report plaintiff listed problems
              with his feet as one of the conditions that limits his ability to work
              (Tr. 263) and in his Function Report plaintiff indicated that
              “[d]riving, standing, or walking over 45 minutes tends to cause
              increasing numbness in my leg and foot” (Tr. 295). Plaintiff has
              told his physicians that “[t]he more he walks, the more his right
              foot goes numb” (Tr. 529); that “[w]ith walking, standing he has
              an increase in his low back pain and has right foot and leg
              numbness” (Tr. 551); that “[w]hen he walks, his right foot
              becomes very numb and he ... can't feel it. The bottoms of both
              feet (R>L) are in pain when he walks—he describes the pain as
              cramping, aching and zapping” (Tr. 600); and that “[h]e gets pain
              and cramping in both feet” (Tr. 623). While the ALJ briefly
              discussed plaintiff's “numbness/tingling ... in the lower right
              extremity” (Tr. 133) and plaintiff's “right lower leg intermittent
              sensation problems” (Tr. 134), he made no findings specifically
              about the pain and numbness in plaintiff's feet. It is not clear how
              a person can walk and stand for six hours during an eight-hour
              work day, and use foot controls occasionally, if his feet are numb
              and painful. On remand, the ALJ must consider this impairment,
              determine its nature and extent, and include these findings in his
              RFC assessment and in proper hypothetical questions to the VE.

              Likewise, the ALJ's analysis of plaintiff's right leg numbness is
              insufficient. Plaintiff testified that his “right leg goes numb” daily,
              causing him to fall “[a]bout once a month” (Tr. 149). Plaintiff has
              complained repeatedly to various physicians about this numbness
              causing him to fall (Tr. 410, 422, 529, 540, 549, 551, 555, 607,
              671, 673). The ALJ minimized the significance of this numbness,
              characterizing it as intermittent (Tr. 127), occasional and mild (Tr.
              133), and noting that plaintiff does not use a cane, that his gait has
              been observed to be normal, and that he is able to engage in certain
              daily activities (Tr. 133-34). This characterization of plaintiff's
              right leg numbness is not supported by an objective review of the
              medical evidence. In September 2010 x-rays and CAT scans
              showed “[r]ight S1 radicular symptoms” and “advanced
              degenerative disease” (Tr. 551) and a CT scan showed
              “[m]ultilevel discogenic degenerative change of the lumbar

                                                9
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                   PageID.2384     Page 10 of 14



                spine.... Findings are most pronounced at L4–L5 and L5–S1” (Tr.
                579). The same month an EMG showed “evidence of a chronic,
                mild right L5 radiculopathy with only mild ongoing motor
                denervation in the right medial gastronemius” (Tr. 607). In
                November 2010 an MRI showed a “persistent left lateral disc
                protrusion ... causing moderate to severe narrowing of the left
                neural foramen and likely deforming the exiting left L4 nerve
                root” (Tr. 576). In December 2010 an EMG showed evidence of
                right L5 radiculopathy, chronic right S1 radiculopathy, and left L5
                radiculopathy” (Tr. 600-01). A neurologist who reviewed these
                results in February 2011 indicated that plaintiff has “bilateral
                radiculopathies at L5–S1” and that his “L5 radic on the right
                appears to be getting worse, based on the EMG study” (Tr. 671-
                72). In December 2011 an MRI revealed “endplate degenerative
                signal changes within the lower lumbar spine. Some substantial
                neuroforaminal stenosis is again present at the L4–L5 and L5–S1
                levels” (Tr. 571) and “a small centrally bulging disk at L4/L5
                without significant foraminal narrowing” (Tr. 704). On this record,
                the ALJ's statements that “objective abnormalities” are lacking
                and that plaintiff's numbness is “mild” and “occasional” are
                unsupportable. On remand the ALJ must evaluate the objective
                evidence more closely, make specific findings as to the extent of
                plaintiff's leg numbness and the frequency of his falls, and include
                these findings in his RFC assessment and in his hypothetical
                questions to the VE.

 Id. (footnote omitted). This issue is important in this case because plaintiff testified that he can

 stand for only forty-five minutes and walk two or three blocks (Tr. 151), whereas the ALJ found

 that he can do light-level work (Tr. 132) which, as defined by 20 C.F.R. § 404.1567(b), requires the

 ability to stand and/or walk for up to six hours during an eight-hour workday. See Blankenship v.

 Comm’r of Soc. Sec., 624 F. App’x 419, 429 (6th Cir. 2015). On remand, the ALJ again found that

 plaintiff can stand and walk to this extent (Tr. 881).

                Instead of complying with the Court’s instructions, the ALJ merely summarized the

 evidence relating to plaintiff’s back, legs, ankles, and feet, and then stated:

                The District Court recommended that the Administrative Law Judge
                reassess the claimant’s complaints of foot and leg numbness (Exhibit

                                                   10
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                       PageID.2385         Page 11 of 14



                   5A). While the claimant reported some falls and balance issues in
                   regards to his radiculopathy and neuropathy symptoms, the
                   aforementioned residual functional capacity assessment sufficiently
                   accounts for these difficulties in restricting the claimant’s postural
                   and environmental activities and use of foot and leg controls.

                                                  *   *    *

                   The claimant’s degenerative disc disease of the lumbar and cervical
                   spines; osteoarthritis; degenerative joint disease of the left knee, hip,
                   and shoulder; tibial neuropathy; and bilateral carpal tunnel syndrome
                   cause symptoms that support a limitation to work at the light
                   exertional level . . . . The claimant’s back pain, coupled with
                   numbness in the bilateral legs and feet and bladder control and
                   incontinence issues associated with chronic kidney disease and
                   benign prostatic hyperplasia, limits the claimant to standing/walking
                   for about 6 hours and sitting for up to 6 hours in an 8-hour workday,
                   with normal breaks. . . .

 (Tr. 885, 893).

                   This conclusion is not supported by substantial evidence. The ALJ noted that three

 physicians expressed opinions that relate to the limitations on plaintiff’s ability to stand and walk

 due to the pain and numbness in his feet, legs, and back (Tr. 890-92). Dr. Buchman, an orthopedist,

 opined in January 2012 that plaintiff “is not able to sit or stand for prolonged periods of time” (Tr.

 2190), and Dr. Mayer, and osteopathic surgeon, opined in June 2010 that there was “no indication

 to suggest need for ongoing restrictions” (Tr. 2222). The ALJ gave “little weight” to these opinions

 (Tr. 890-91), but “great weight to the opinion of the State agency examiner [Dr. Hahn] regarding

 the claimant’s physical ability to perform basic work activities, as it is consistent with the medical

 evidence of record” (Tr. 892). Among other things, Dr. Hahn opined that plaintiff could stand

 and/or walk for six hours per eight-hour workday and that he could sit for six hours per eight-hour

 workday (Tr. 1040). But there is a problem with Dr. Hahn’s report, which included the following

 statement:

                                                      11
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                   PageID.2386       Page 12 of 14



                THIS IS DRUMMOND AND DENNARD CASE. THERE’S ALJ
                DECISION ON 3/26/2013. THERE’S NO NEW MATERIAL
                SINCE DECISION. . . . THERE’S NO WORSENING OR
                PROGRESSION OF PREEXISTING MDLs. ALJ DECISION
                THEREFORE WAS ADOP[T]ED.

 (Tr. 1042).5 It was the ALJ’s March 26, 2013, decision that this Court found to be unsupported by

 substantial evidence. Following this Court’s March 2015 order of remand, the Appeals Council

 vacated that ALJ decision (Tr. 1029). Therefore, it was obviously erroneous for the ALJ on remand

 to give any weight, to say nothing of “great weight,” to Dr. Hahn’s RFC assessment, as that

 assessment “adopted” the ALJ’s vacated decision. By relying on Dr. Hahn’s RFC assessment, the

 ALJ did nothing more than rely on his own earlier, vacated RFC assessment, which Dr. Hahn, by

 referring to Drummond and Dennard, apparently felt compelled to follow. That is to say, in

 concluding that plaintiff can stand and/or walk for six hours during an eight-hour work day, the ALJ

 relied on his own vacated assessment, not on the opinion of any medical professional.

                The Sixth Circuit has held that “[a] judicial award of benefits is proper only where

 the proof of disability is overwhelming or where the proof of disability is strong and evidence to the

 contrary is lacking.” Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

 The instant matter is such a case. Plaintiff’s migraine headaches alone bring this case into this

 narrow category. The ALJ, who has found that plaintiff’s headaches are among his severe

 impairments, has cited no evidence (and the Court in its own review of this voluminous record has

 found none) to contradict plaintiff’s testimony that during the relevant period he experienced such


        5
         In Drummond v. Comm’r of Soc. Sec., 126 F.3d 837, 842 (6th Cir. 1997), the court
 of appeals held that “[a]bsent evidence of an improvement in a claimant’s condition, a
 subsequent ALJ is bound by the findings of a previous ALJ.” In Dennard v. Sec’y of Health
 & Human Servs., 907 F.2d 598, 600 (6th Cir. 1990), the court of appeals held that an ALJ is
 generally bound by prior ALJ’s factual determinations.

                                                  12
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20                   PageID.2387      Page 13 of 14



 headaches at least three times per month and that each episode required him to lie down for one to

 two days to recover. Plaintiff’s undisputed testimony is that during this period he would have had

 to call in sick six to eight times per month. Given the VE testimony, which is also uncontested, that

 a person who regularly misses just two days of work per month is unemployable, the frequency,

 intensity, and duration of plaintiff’s migraines are plainly disabling.

                Additionally, there is no credible opinion evidence that supports the ALJ’s

 conclusion that plaintiff can meet the standing and walking requirements of light-level work.

 While Dr. Mayer opined that there was “no indication to suggest need for ongoing restrictions”

 (Tr. 2222), the ALJ understandably rejected this opinion in light of the evidence “confirm[ing]

 that the claimant had chronic pain from degenerative disc disease, degenerative joint disease,

 tibial neuropathy, and osteoarthritis” (Tr. 891). The only evidence the ALJ cited for to support

 his finding regarding plaintiff’s ability to stand and walk is the report of the state examiner, Dr.

 Hahn, whose opinion carries no weight, as he believed this to be “a Drummond and Dennard

 case” and therefore simply adopted the ALJ’s erroneous and vacated RFC assessment. Further,

 the objective evidence of plaintiff’s multiple impairments in his back, hips, legs, ankles, and

 feet, including lumbar radiculopathy, osteoarthritis in multiple major joints, neuropathy in both

 ankles, and two surgeries for herniated discs at L4-5, amply support plaintiff’s testimony that

 his ability to stand and walk are severely limited. The ALJ’s finding that plaintiff can engage

 in these activities for six hours per day on a full-time basis has no support in the record.

                The Court concludes that in this case “proof of disability is overwhelming or . .

 . the proof of disability is strong and evidence to the contrary is lacking.” Accordingly,




                                                  13
Case 2:19-cv-11817-BAF-DRG ECF No. 23 filed 08/31/20              PageID.2388   Page 14 of 14



               IT IS ORDERED that defendant’s motion for summary judgment is denied.



               IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment is

 granted and that this matter is remanded for an award of benefits.




                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
 Dated: August 31, 2020                     SENIOR UNITED STATES DISTRICT JUDGE
        Detroit, Michigan




                                               14
